Case 1:20-cv-05844-DG-RML Document 8 Filed 12/23/20 Page 1 of 1 PageID #: 34




                                                                                          KRISTA BOLLES
                                                                                                    Associate
                                                                                               (212) 415-9304
                                                                                   bolles.krista@dorsey.com



December 23, 2020


VIA ECF

Hon. Robert M. Levy
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:        Brian Fischler v. Freedom Debt Relief, LLC, 20-cv-5844-DG-RML

Dear Judge Levy:

       We represent Defendant Freedom Debt Relief, LLC in the above-captioned matter. We
write pursuant to Rule 2(E) of Your Honor’s Individual Rules to request an extension of time to
respond to the Complaint.

         The current deadline for Freedom Debt Relief, LLC to respond to the Complaint is January
7, 2021. We requests an extension of this deadline until February 26, 2021 to allow Freedom Debt
Relief, LLC adequate time to prepare a response to the Complaint. This is Freedom Debt Relief’s
first request for an extension of time to respond to the Complaint. Plaintiff consents to this request.

        Thank you for your consideration.

                                               Respectfully submitted,

                                               /s/ Krista E. Bolles
                                               Krista E. Bolles


Cc: Christopher H. Lowe (via ECF)




4811-7037-1541\1
